                                                      UNITED STATES BANKRUPTCY COURT
                                                 Northern District of Alabama, Northern Division
Fill in this information to identify the case:
                                                                                                          Check if this is an amended plan[ ]
Debtor 1 Gibson, Elizabeth Maxzine                                                                        Amends plan dated:

Debtor 2
(Spouse, if filing)


Case Number
(If known)




Chapter 13 Plan

Part 1:    Notices

To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                      indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative orders,
                      and judicial rulings may not be confirmable.

                      In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                      that provision ineffective.

To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                      You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an
                      attorney, you may wish to consult one.

                      If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 7 days before confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this plan without further notice if
                      no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of claim must be filed in order to be paid
                      under this plan.

                      The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)’
                                                                                                                                         failure to check a
                      box that applies renders that provision ineffective.

                      [ ] The plan seeks to limit the amount of a secured claim, set out in Part 3, § 3.2, which may result in a partial payment or no
                      payment at all to the secured creditor

                      [ ] The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Part
                      3, § 3.4.

                      [ ] The plan sets out nonstandard provision(s) in Part 9.

Part 2:    Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

     $ 250.00 per month for 60 months
     Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2 Regular payments to the trustee will be made from future income in the following manner (check all that apply):
    [X] Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to Fourteen Foods,7101 W 78th
    St Ste 205,Minneapolis, MN 55439-2581 .
    [ ] Debtor(s) will make payments directly to the trustee.
    [ ] Other (specify method of payment):                        .

2.3 Income tax refunds and returns. Check one.
    [X] Debtor(s) will retain any income tax refunds received during the plan term
    [ ] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over to
        the trustee all income tax refunds received during the plan term, if any.




                                                                   Chapter 13 Plan                                                       Page 1 of 4



          Case 19-80278-CRJ13                     Doc 2        Filed 01/30/19 Entered 01/30/19 18:18:43                                    Desc Main
                                                              Document      Page 1 of 4
Debtor(s) Gibson, Elizabeth Maxzine                                                   Case Number                                              Eff(01/01/2019)



      [ ] Debtor(s) will treat income tax refunds as follows:

      [ ] Debtor(s) are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4 Additional payments. (Check all that apply.)
    [X] None. If “
                 None”is checked, the rest of § 2.4 need not be completed or reproduced.


2.5 Adequate Protection Payments.
    Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The second creditor must file a proof of claim in
    order to receive payment. Unless otherwise ordered, adequate protection through the trustee shall be made as funds are available after the proof of claim
    is properly filed.

Part 3:    Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any, on long-term secured debts. Check one.
    [X] None. If “
                 None”is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, claim modification, and hearing on valuation. Check one.

      [X] None. If “
                   None”is checked, the rest of § 3.2 need not be completed or reproduced.


3.3 Secured claims excluded from 11 U.S.C. §506 and fully secured claims. Check one.
    [ ] None. If “
                 None”is checked, the rest of § 3.3 need not be completed or reproduced.

      [X] The claims listed below:

           1.    were incurred within 910 days before the petition date and secured by a purchase-money security interest in a motor vehicle acquired for the
                 personal use of the Debtor(s), or
           2.    were incurred within 1 year of the petition date and secured by a purchase-money security interest in any other thing of value, or
           3.    are fully secured

           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee as specified
           below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim controls over any contrary amount
           listed below as to the estimated amount of the creditor’ s total claim, but the interest rate is controlled by the plan.

           The holder of any claim listed below will retain the lien until the earlier of:

           (a)   payment of the underlying debt determined under non-bankruptcy law, or

           (b)   discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditors.

                                                                 Estimate
                                                       Monthly
                                                                 d Amount                                                                                    Monthly
                                                       Adequate                                                                            Monthly Fixed
                                                                     of                                           Value of      Interest                      Fixed
                 Name of Creditor                      Protectio                             Collateral                                     Payment to
                                                                 Creditor’
                                                                         s                                        Collateral      Rate                       Payment
                                                           n                                                                                 Creditor        To Begin
                                                                   Total
                                                       Payment
                                                                   Claim
Credit Acceptance                                          75.00 7,493.00 2011 Ford Taurus AWD                     5,450.00      5.25%            222.00

3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase-money (“Non-PPM”) security interest avoidance. Check all that apply.

      [X] None. If “
                   None”is checked, the rest of § 3.4 should not be completed and need not be reproduced.

3.5 Surrender of collateral. Check one.
    [X] None. If “
                 None”is checked, the rest of § 3.5 need not be completed or reproduced.


Part 4:    Treatment of Fees and Priority Claims

4.1 General

      Trustee’
             s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2   Chapter 13 case filing fee. Check one.




                                                                     Chapter 13 Plan                                                           Page 2 of 4



          Case 19-80278-CRJ13                        Doc 2        Filed 01/30/19 Entered 01/30/19 18:18:43                                      Desc Main
                                                                 Document      Page 2 of 4
Debtor(s) Gibson, Elizabeth Maxzine                                                    Case Number                                   Eff(01/01/2019)




      [X] Debtor(s) intend to pay the Chapter 13 case filing fee through the plan
      [ ] Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.
4.3 Attorney’
            s fees

                                          attorney is $ 3,500.00. The amount of the attorney fee paid prepetition is $ 0.00 . The balance of the fees owed to
      The total fee requested by Debtor(s)’
      the Debtor(s) attorney is $ 3,500.00, payable as follows (check one):

      [ ]$                        at confirmation and $                         per month thereafter until paid in full, or
      [X] In accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4   Priority claims other than attorney’ s fees and domestic support obligations. Check one.
      [X] None. If “None”is checked, the rest of § 4.4 need not be completed or reproduced.


4.5 Domestic support obligations. Check one.

      [X] None. If “
                   None”is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5:    Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2 Percentage, Base, or Pot Plan. Check one.

      [ ] 100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
      [ ] Percentage Plan. This plan proposes to pay           % of each allowed nonpriority unsecured claim.
      [ ] Pot Plan. This plan proposes to pay $        , distributed pro rata to holders of allowed nonpriority unsecured claims.
      [X] Base Plan. This plan proposes to pay $15,000.00 to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments pursuant to §§ 2.3
          and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, in any, after disbursements have been made to all
          creditors provided for in this plan

5.3 Interest on allowed nonpriority unsecured claims not separately classified. Check one.
    [X] None. If “
                 None”is checked, the rest of § 5.3 need not be complete or reproduced.


5.4 Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

      [X] None. If “
                   None”is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Other separately classified nonpriority unsecured claims. Check one.

      [X] None. If “
                   None”is checked, the rest of § 5.5 need not be completed or reproduced.


Part 6:    Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured. Check one.

      [X] None. If “
                   None”is checked, the rest of § 6.1 need not be completed or reproduced.


6.2 The executory contracts and unexpired leases listed below are rejected: Check one.

      [X] None. If “
                   None”is checked, the rest of § 6.2 need not be completed or reproduced.


Part 7:    Sequence of Payments

7.1 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set forth
in the administrative order for the division in which this case is pending.



                                                                     Chapter 13 Plan                                                 Page 3 of 4



          Case 19-80278-CRJ13                        Doc 2        Filed 01/30/19 Entered 01/30/19 18:18:43                            Desc Main
                                                                 Document      Page 3 of 4
Debtor(s) Gibson, Elizabeth Maxzine                                              Case Number                                           Eff(01/01/2019)



Part 8:    Vesting of Property of the Estate

8.1 Property of the estate will vest in Debtor(s) (check one):
    [X] Upon plan confirmation
    [ ] Upon entry of discharge.

Part 9:    Nonstandard Plan Provisions

     [X] None. If “
                  None”is checked, the rest of Part 9 need not be completed or reproduced.

     [ ] Nonstandard provisions. Nonstandard provision are required to be set forth below. Nonstandard provisions set out elsewhere in this plan are
     ineffective. A nonstandard provision is a provision not otherwise included in this district’
                                                                                                s Local Form or deviating from it These plan provisions will be
     effective only if the applicable box in Part 1 of this plan is checked.


Part 10: Signatures

Signature(s) of Debtor(s) (required)

Signature(s) of Debtor(s):

/s/ Elizabeth Maxzine Gibson                                                        Date: January 30, 2019

                                                                                    Date: January 30, 2019

Signature of Attorney for Debtor(s):

/s/ Damon Smith                                                                     Date: January 30, 2019

Damon Smith
Damon Smith and Associates LLC
126 E Tennessee St
Florence, AL 35630-5623
(256) 718-2311

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in this district’
                                                                                    s Local Form, other than any nonstandard provisions included
in Part 9.




                                                                Chapter 13 Plan                                                        Page 4 of 4



          Case 19-80278-CRJ13                    Doc 2        Filed 01/30/19 Entered 01/30/19 18:18:43                                   Desc Main
                                                             Document      Page 4 of 4
